DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 8-14 in the reply filed on 02/18/22 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation ““providing a carrier and forming a third distribution layer on the carrier; and bonding the third redistribution layer to the first redistribution layer and the second redistribution layer” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation “providing a carrier and forming a third distribution layer on the carrier; and bonding the third redistribution layer to the first redistribution layer and the second redistribution layer” in line 10. There is insufficient support for said limitation in the specification. The specification alludes to Fig. 7; however, Figure 7 fails to show said process steps at the particular claim manufacturing process step juncture. Further, a third redistribution is only shown on the encapsulant housing the two redistribution layers and chips and not on a carrier. To the contrary, the drawings appear to show that the carrier 200 is removed  (Fig. 5-6) prior the formation of the third redistribution layer (Fig. 7-8).
	Claims 9-14 are rejected for being dependent on claim 8.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “providing a carrier and forming a third distribution layer on the carrier; and bonding the third redistribution layer to the first redistribution layer and the second redistribution layer” in line 10. It is unclear how the third redistribution layer is formed on the carrier and then bonding of the third redistribution layer to the fist and second redistribution layer occurs. To the contrary, the drawings appear to show that the carrier 200 is removed  (Fig. 5-6) prior the formation of the third redistribution layer (Fig. 7-8). Correction is required.
Claim 9 recites “a temporary carrier”. It is unclear if said limitation refers to “a carrier” in claim 8 or different feature.
Claims 9-14 are rejected for being dependent on claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 8-12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US PUB. 2018/0269188).
Regarding claim 8, Yu teaches a manufacturing method of a package structure comprising: 
providing a first chip 118 (left) and a second chip (right), forming a first redistribution layer on the first chip 118 (see the Examiner’s marking below), and forming a second redistribution layer on the second chip 118 (see Examiner’s marking on Fig. 3 below), the first redistribution layer being electrically connected to the first chip, the second redistribution layer being electrically connected to the second chip (see Fig. 3 below – one of the ordinary skill would find it obvious to read the Examiner identified features as a first redistribution and second redistribution layers in light of their widely known characteristics – metal/conductive traces within dielectric layer); 
forming a first molding compound layer 130 which covers the first chip 118, the second chip 118, the first redistribution layer, and the second redistribution layer, a surface of the first redistribution layer away from the first chip and a surface of the second redistribution layer away from the second chip being exposed from the first molding compound layer 130 (see Fig. 3 below, wherein a top surface of the first and second RDL is exposed from the encapsulant 30); 
providing a carrier (100 in Fig. 3 or 190 in Fig. 10) and forming a third redistribution layer 160 on the carrier (100 or 190, Fig. 3 and/or Fig. 10); and 
bonding the third redistribution layer 160 to the first redistribution layer and the second redistribution layer, the third redistribution layer 160 electrically connecting the first redistribution layer and the second redistribution layer (see Fig. 10).

    PNG
    media_image1.png
    842
    953
    media_image1.png
    Greyscale

Regarding claim 9, as best understood, Yu teaches the manufacturing method of claim 8, wherein forming the first molding compound layer 130 comprises: attaching the first redistribution layer and the second redistribution layer to a surface of a temporary carrier 100 (Fig. 3), the surface of first redistribution layer away from the first chip being flush with the surface of the second redistribution layer away from the second chip (Fig. 3); forming the first molding compound layer 130 covering the first chip 118, the first redistribution layer, the second chip 118, and the second redistribution layer; removing the temporary carrier 100, so that the surface of first redistribution layer away from the first chip and the surface of the second redistribution layer away from the second chip are exposed from the first molding compound layer (Fig. 5-6, it is understood that after removal of temporary carrier 100, surfaces of IC dies were exposed).
Regarding claim 10, Yu teaches the manufacturing method of claim 8, further comprising bonding the structure Page 19 of 22obtained in the step of bonding the third redistribution layer 160 to the first redistribution layer and the second redistribution layer to a base board 190, wherein the first redistribution layer and the second redistribution layer are both electrically connected to the base board (190 or 400, Fig. 10-12).  
Regarding claim 11, Yu teaches the manufacturing method of claim 10, wherein a plurality of first connection terminals (note terminals in dielectric layer 126) are arranged on the first redistribution layer and the second redistribution layer, a plurality of connecting portions 162 are arranged on the base board and are electrically connected to the plurality of first connection terminals (Fig. 3, 10-12).  
Regarding claim 12, Yu teaches the manufacturing method of claim 11, wherein each of the plurality of first connection terminals is electrically connected to a corresponding one of the plurality of connecting portions via a wire (note the wiring traces in layer 160, Fig. 10).  
Regarding claim 14, Yu teaches the manufacturing method of claim 11, wherein a plurality of second connection terminals (note multiple terminals in dielectric layer 126) are arranged on the first redistribution layer and the second redistribution layer, a plurality of third connection terminals 166 are arranged on a surface of the third redistribution layer 160 and are electrically connected to the plurality of second connection terminals (Fig. 10).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable, pending resolution of 112 issues, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894